           Case 1:17-cr-00158-DAD-BAM Document 63 Filed 02/12/21 Page 1 of 2


1    Melissa Baloian SBN# 232602
     Law Office of Melissa Baloian
2    5424 N. Palm Ave. Suite 106
     Fresno, California 93704
3    Telephone (559) 352-2331
     Mbaloian.law@gmail.com
4

5    Attorney for Defendant DUSTIN HARDIN.
6

7

8
                          IN THE UNITED STATES DISTRICT COURT
9
                             EASTERN DISTRICT OF CALIFORNIA
10

11
     THE UNITED STATES OF AMERICA,                )     Case No. 1:17-CR-00158
12                                                )
                            Plaintiff,            )     MOTION TO FILE EXHIBIT C
13                                                )     MEDICAL RECORDS UNDER SEAL
                    vs.                           )     AND ORDER.
14                                                )
     DUSTIN HARDIN,                               )
15                                                )
                           Defendant.             )
16                                                )
                                                  )
17

18          Counsel for Mr. Dustin Hardin requests to file Exhibit C, the medical records of Mr.
19   Dustin Hardin while housed at the Bureau of Prisons, under seal. The records contain personal
20   information.
21

22

23   Dated: February 12, 2021                            Respectfully submitted,
24

25                                                        /s/ Melissa Baloian
                                                         Melissa Baloian
26

27

28




                                                  -1-
           Case 1:17-cr-00158-DAD-BAM Document 63 Filed 02/12/21 Page 2 of 2


1                                                ORDER
2

3           Having received and reviewed the request to seal Exhibit C to the Motion for
4    Compassionate Release filed by the Defendant, the court finds good cause for the sealing of that
5    exhibit and therefore GRANTS the request.
6

7    IT IS SO ORDERED.
8
        Dated:    February 12, 2021
9                                                     UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                    -2-
